365 F.2d 301
John CARDILLO, Appellant,v.Olin G. BLACKWELL, Warden, United States Penitentiary, Lewisburg, Pennsylvania.
No. 15474.
United States Court of Appeals Third Circuit.
Submitted May 5, 1966.
Decided July 6, 1966.

John Cardillo, pro se.
Harry A. Nagle, Bernard J. Brown, U. S. Atty., Lewisburg, Pa., for appellee.
Before STALEY, Chief Judge, and KALODNER and FREEDMAN, Circuit Judges.
OPINION
PER CURIAM:


1
In his petition for a writ of habeas corpus addressed to the United States District Court for the Middle District of Pennsylvania, petitioner, a prisoner at the United States Penitentiary at Lewisburg, Pennsylvania, charged that prison rules violated his constitutional rights in that they (1) denied him adequate opportunity to use the prison library for "legal work"; (2) required "all legal work to be done in the library only"; and (3) hindered prisoners' purchases of "legal reference material".


2
At the hearing before the District Court the petitioner refused to testify or present any testimony unless and until the Court assigned an attorney to represent him. He would only say that he had a New York attorney who was unable to appear and made no request for a continuance until such time as his attorney could do so.


3
Despite repeated requests by the District Court to take the stand and testify with respect to the matters alleged in his petition, petitioner refused to do so. The District Court thereupon dismissed the petition.


4
On review of the record we find no error. The Order of the District Court dismissing the petition for writ of habeas corpus will be affirmed.